DETAILED ACTION
Status of Claims: Claims 17, 19-24, and 26-29 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-24, and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17, in the preliminary amendment, recites “reserves one or more blanked periods between two consecutive signals in a first case, and reserves no blanked period between the two consecutive signals in a second case; and a transmitter, which in operation, transmits the two consecutive signals to a second communication apparatus, wherein a subcarrier spacing of the two consecutive signals in the first case is larger than or equal to a subcarrier spacing of the two consecutive signals in the second case”; however, the originally filed specification or the parent specification do not describe reserving one or more blanked periods between two consecutive signals in a first case and reserving no blanked period between the two consecutive signals in a second case and that a subcarrier spacing of the two consecutive signals in the first case is larger than or equal to a subcarrier spacing of the two consecutive signals in the second case. There is a similar problem in claim 24.
Claim 19 recites “wherein there is a power difference between the two consecutive signals in the first case and in the second case”; however, the originally filed specification or the parent specification do not describe there is a power difference between the two consecutive signals in the first case which one or more blanked periods are reserved between the two consecutive signals and in the second case which no blanked period is reserved between the two consecutive signals. There is a similar problem in claim 26.
Claim 20 recites “wherein no blanked period is reserved between the two consecutive signals in a third case where there is not a power difference between the two consecutive signals”; however, the originally filed specification or the parent specification do not describe there is not a power difference between the two consecutive signals in the third case where no blanked period is reserved between the two consecutive signals. There is a similar problem in claim 27.
Claim 21 recites “wherein the one or more blanked periods are aligned with a boundary of an Orthogonal Frequency Division Multiplexing (OFDM) or Single-carrier Frequency-Division Multiple Access (SC-FDMA) symbol of the two consecutive signals in the first case”; however, the originally filed specification or the parent specification do not describe the one or more blanked periods are aligned with a boundary of an Orthogonal Frequency Division Multiplexing (OFDM) or Single-carrier Frequency-Division Multiple Access (SC-FDMA) symbol of the two consecutive signals in the first case. There is a similar problem in claim 28.
Claim 22 recites “wherein the one or more blanked periods between the two consecutive signals is one OFDM symbol or one SC-FDMA symbol”; however, the originally filed specification or the parent specification do not describe the one or more blanked periods between the two consecutive signals is one OFDM symbol or one SC-FDMA symbol. There is a similar problem in claim 29.
Dependent claims 19-23 and 26-29 are rejected based on the virtue of their dependency on the rejected base claims 17 and 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinan (US 20130279435 A1) discloses reserving one or more blanked periods between two consecutive signals in a first case (fig. 12a; period (for SRS) is reserved between consecutive signals in subframe n and subframe n+1 in TAG1), and reserving no blanked period between the two consecutive signals in a second case (fig. 12a; no period is reserved between consecutive signals in subframe n and subframe n+1 in TAG2); and a transmitter, which in operation, transmits the two consecutive signals to a second communication apparatus (paragraph [0090]; UE may transmit UL transmission on subframe n and subframe n+1),.
Kwak et al. (US 20190342838 A1) disclose a transient period based on a difference between the transmission power of the first uplink channel and the transmission power of the second uplink channel is configured to be included in any one of a first region in which the first uplink channel is transmitted or a second region in which the second uplink channel is transmitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476